DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 and 07/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in figure 9, "patined" should be corrected to "patient" and in figure 16, "patinet k" should be corrected to "patient k".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahata et al. US PG-Pub(US 20060280347 A1, as cited by applicant in IDS filed on 07/13/2020) in view of Sato et al. US PG-Pub(US 20160042122 A1).
Regarding Claim 1, Shirahata teaches a medical image processing device comprising: a processor configured to function as(¶[0085] CPU 11 performs the overall control of display memory 12, CRT 13, main memory 14, speaker 15, magnetic disk 16, controller 17, mouse 18, and keyboard 19 that are constituent being electrically connected to data transmission bus 1C, and also controls the transmission to LAN 1A and the reception from LAN 1A.): an image acquisition unit that acquires a medical image including a subject(¶[0212] Teaches the medical images acquired may be performed using an x-ray or CT, thus x-ray/CT are interpreted to read on the claimed image acquisition unit.); an image analysis processing unit that performs image analysis processing on the medical image (¶[0091] Controller 17 carries out the function to measure the form of the organ region and to detect the existence of lesion from the measured form of the organ region. The details will be explained later with reference to FIG. 2. The examiner interprets that the prior art is evaluating the medical image to determine if a lesion exists.); a notification execution unit that notifies a user of a result of the image analysis processing according to notification setting information(¶[0131] Also, for example, when the lumen of bronchi is being viewed as aided by virtual endoscopy, the bifurcation with a lesion candidate can be displayed with different colors in advance. Instead of changing the colors, it can be set so that the notification will be made to the examiner with voice and/or sound when virtual endoscopy passes through the vicinity of the bifurcation. Needless to say the notification can be made using both colors and voice/sound. The examiner interprets that a notification can be set and the medical examiner will be notified by voice or sound when the endoscope passes through the vicinity of a lesion.); wherein the notification execution unit performs a notification according to setting of the use-notification setting information (¶[0131] Also, for example, when the lumen of bronchi is being viewed as aided by virtual endoscopy, the bifurcation with a lesion candidate can be displayed with different colors in advance. Instead of changing the colors, it can be set so that the notification will be made to the examiner with voice and/or sound when virtual endoscopy passes through the vicinity of the bifurcation. Needless to say the notification can be made using both colors and voice/sound. The examiner interprets that a notification can be set and the medical examiner will be notified by voice or sound when the endoscope passes through the vicinity of a lesion.);
Shirahata does not explicitly teach a notification setting information storage unit that preserves the notification setting information in association with individual setting information different from the notification setting information and a notification setting information selection unit that selects use-notification setting information by using the individual setting information, from the notification setting information preserved in the notification setting information storage unit.
Sato teaches a notification setting information storage unit that preserves the notification setting information in association with individual setting information different from the notification setting information (¶[0457] A setting item 3010 includes layer switching alerting display methods by which a change in layer position before and after the scrolling is expressed. The setting lists of the layer switching alerting display methods are constituted by, for example, the lists of pull-down menu options. A selection method and an input mode are the same as those of the items of other setting lists other than the lists working with the magnifications. As the types of the setting lists of the layer switching alerting display methods, a “non-display mode,” an “image display mode,” and a “text display mode” are prepared. [0458] Symbol 3011 indicates a “setting button.” When the setting button 3011 is clicked, the various setting items described above are stored as setting lists. When the window of the user setting list is opened next time, the stored updated contents are read and displayed. The examiner interprets that each user can select from a dropdown the type of notification/alert they want and once the setting button 3011 shown in figure 30 is clicked then the settings are saved and stored.)and a notification setting information selection unit that selects use-notification setting information by using the individual setting information, from the notification setting information preserved in the notification setting information storage unit(¶[0458] Symbol 3011 indicates a “setting button.” When the setting button 3011 is clicked, the various setting items described above are stored as setting lists. When the window of the user setting list is opened next time, the stored updated contents are read and displayed. The examiner interprets that once the user selects the alert setting then it is saved in memory and once the layers have been switched the user’s selection on how they want to be alerted will occur) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sato to Shirahata in order to store a user’s preference on how they want to be notified. One skilled in the art would have been motivated to modify Shirahata in this manner in order to improve user's operability and convenience when a user observes an image data set having a plurality of layers on a screen. (Sato, ¶[0079])
Regarding Claim 2, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the individual setting information is user information relating to the user (Sato, ¶[0450] A setting item 3002 includes user ID information to specify a person who observes a display image. The user ID information is constituted by, for example, radio buttons. With the setting of the user ID information, it is possible to select one of a plurality of IDs. This example shows a case in which a user ID indicated by symbol 3003 is selected from among the user ID information “01” to “09.”.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sato to Shirahata in order to have user information relating to the user. One skilled in the art would have been motivated to modify Shirahata in this manner in order to improve accuracy in diagnosis. (Sato, ¶[0253])
Regarding Claim 3, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the individual setting information is patient information of a patient having the subject. (¶[0091] Controller 17 carries out the function to measure the form of the organ region and to detect the existence of lesion from the measured form of the organ region. ¶[0093] Keyboard 19 has the same function as mouse 18, and also for inputting the character information such as ID of the patients. The examiner interprets that the prior art is detecting images of the organs region of a patient in order to diagnosis the patient if they have a lesion or not.)
Regarding Claim 4, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the individual setting information is part information representing a part. (Sato, ¶[0453] A setting item 3006 includes observation targets such as internal organs from which a test sample is taken. The observation targets are, for example, constituted by the lists of pull-down menu options. A selection method and an input mode are the same as those of other items.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sato to Shirahata in order to have part information relating to the part. One skilled in the art would have been motivated to modify Shirahata in this manner in order to improve accuracy in diagnosis. (Sato, ¶[0253])
Regarding Claim 5, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the individual setting information is procedure information representing a procedure performed at a time of acquisition of the medical image. (Shirahata, ¶[0343], CPU 11 determines that it is the bronchi bifurcation, and stores the respective parameters of gravity-point coordinate Gp of the reference region, dimension Sp, degree of circularity Cp, the coordinate of the respective pixels in the reference region, direction vector, and radius R of ROI and so forth at the time in the bifurcation information storing sequence on main memory 14. The examiner interprets that the procedure information alongside time information is being stored in the main memory.)
Regarding Claim 6, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the processor is further configured to function as a region-of-interest detection unit that detects a region of interest from the medical image as the image analysis processing (Shirahata, ¶[0027] a region of interest calculation means for calculating the region of interest based on the physical quantity being calculated by the physical quantity calculating means. [0028] a 3-dimentional image creating means for creating a 3-dimentional image of the hollow viscera from a tomographic image including cross-sectional images of the hollow viscera being extracted by the cross-sectional image extracting means in the region of interest being calculated by the region of interest calculation means); and a lesion determination unit that determines lesion information indicating content of a lesion for the region of interest as the image analysis processing, and the individual setting information is the lesion information (Shirahata, ¶[0020] the presenting means presents the existence of a lesion being identified by the lesion detecting means and displays it visually in color for the examiner. To give a concrete example, the visualization is executed by displaying cross-sectional images of the organ region being set by the organ region setting means, and by highlighting the lesion candidate portions being detected by the lesion detecting means on the cross-sectional images. The examiner interprets that the prior art is notifying the presence of a lesion in the region of interest by displaying it visually in color to the medical examiner.)
Regarding Claim 7, the combination of Shirahata and Sato teaches the medical image processing device according to claim 6, wherein the lesion information is a size of the lesion or a type of the lesion (Shirahata, ¶[0017] an extracting means for extracting the lumen and the external portion of the organ region from the cross-sectional images being calculated by the cross-sectional image calculating means [0018] and calculates the deformation degree of the lumen and external portion of the organ region being extracted by the extracting means. [0019] This enables to detect the protruding lesion such as a tumor or a stenosis that arise in the lumen of the organ region.) 
Regarding Claim 8, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the notification execution unit performs at least one of an instruction for a screen display output, a sound output instruction, or a vibration output instruction (Shirahata, ¶[0038] Comprising these steps result in improving the efficiency of diagnosis, by enabling selective diagnose of only the deformed portion in the organ region, and by presenting the deformation of the diagnosed region to the examiner visually and/or auditorilly through means such as image displays and voice messages. The examiner interprets that the notification to the user can be a visual output or a sound output.)
Regarding Claim 9, the combination of Shirahata and Sato teaches the medical image processing device according to claim 8, wherein the screen display output is an image and/or character information (Shirahata, ¶[0038] Comprising these steps result in improving the efficiency of diagnosis, by enabling selective diagnose of only the deformed portion in the organ region, and by presenting the deformation of the diagnosed region to the examiner visually and/or auditorilly through means such as image displays and voice messages. [0234], the lesion candidate detecting results can be displayed in order by operating scroll bar 24C. The numeric value being displayed on the numeric display area in the upper part of the scroll bar indicates the number of lesion candidates being displayed at the moment. The examiner interprets the image of the lesion will be displayed to the medical examiner and also contains numerical values in the display.)
Regarding Claim 10, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the notification execution unit performs a screen display output indicating association between the use-notification setting information and the notification according to an instruction from the user. (Shirahata, ¶[0130] Controller 17, when the bifurcation is determined as deformed by a lesion, as illustrated in notable cross-sectional image 80 in FIG. 8, draws the attention of the examiner by surrounding the bifurcation of bronchi 81 with a circle 82 and highlighting it. Also, for the style of highlighting, color tinting only the bifurcation can be used for display instead of using circle 82. [0131] Also, for example, when the lumen of bronchi is being viewed as aided by virtual endoscopy, the bifurcation with a lesion candidate can be displayed with different colors in advance. Instead of changing the colors, it can be set so that the notification will be made to the examiner with voice and/or sound when virtual endoscopy passes through the vicinity of the bifurcation. Needless to say the notification can be made using both colors and voice/sound. The examiner interprets that the user can set the notification to be a voice or sound output once the lesion is detected in the display image.)
Regarding Claim 11, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, wherein the notification setting information includes at least one instruction of an instruction for a screen display output, a sound output instruction, or a vibration output instruction performed by the notification execution unit, and the instruction is selected by the user. (Shirahata, ¶[0130] Controller 17, when the bifurcation is determined as deformed by a lesion, as illustrated in notable cross-sectional image 80 in FIG. 8, draws the attention of the examiner by surrounding the bifurcation of bronchi 81 with a circle 82 and highlighting it. Also, for the style of highlighting, color tinting only the bifurcation can be used for display instead of using circle 82. [0131] Also, for example, when the lumen of bronchi is being viewed as aided by virtual endoscopy, the bifurcation with a lesion candidate can be displayed with different colors in advance. Instead of changing the colors, it can be set so that the notification will be made to the examiner with voice and/or sound when virtual endoscopy passes through the vicinity of the bifurcation. Needless to say the notification can be made using both colors and voice/sound. The examiner interprets that the user can set the notification to be a voice or sound output once the lesion is detected in the display image.)
Regarding Claim 14, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, further comprising: an individual setting information input device that inputs the individual setting information (Shirahata, ¶[0308] The operator operates the input device such as mouse 18 or keyboard 19, activates slice number setting scroll bar 201, window level setting scroll bar 202, and window width setting scroll bar 203, and displays desired slice images on image display region 204. The setting of the display slice and the direct input of the value to slice number display region 205, window level display region 206, and window width display region 207 can be executed here. Then the operator sets the value of each parameter to use for extracting the bronchi by operating the input device such as mouse 18 or keyboard 19. The examiner interprets that the individual setting information are settings that a user can adjust and save and in the prior art the operator can set the parameters by using an input device.)
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahata et al. US PG-Pub(US 20060280347 A1, as cited by applicant in IDS filed on 07/13/2020) in view of Sato et al. US PG-Pub(US 20160042122 A1) in view of Nishimura et al. US PG-Pub(US 20050207645 A1, as cited by applicant in IDS Filed on 07/13/2020) 
Regarding Claim 12, while the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, they don’t explicitly teach wherein the medical image processing device is connected to a medical service support apparatus including an information storage unit in which the patient information and/or diagnosis information is preserved, and the notification setting information selection unit selects the use-notification setting information by using the patient information and/or the diagnosis information read from the information storage unit as the individual setting information.
Nishimura teaches wherein the medical image processing device is connected to a medical service support apparatus including an information storage unit in which the patient information and/or diagnosis information is preserved([0095] The storage apparatus 5 is connected to the computer 4 and includes a database 14 shown in FIG. 12. The database 14 is an SQL database and includes a patient information table 15, an image information table 16, and a region-of-interest information table 17. Patient information, image information and region-of-interest information are recorded in the database 14.), and the notification setting information selection unit selects the use-notification setting information by using the patient information and/or the diagnosis information read from the information storage unit as the individual setting information. (¶[0105] The search criteria input section 8 causes the display apparatus 6 to display a search criteria input window 28 in FIG. 6. The database 14 is searched based on a search criterion such as a patient name, examination date and diagnosis name input by a user. The patient information, image information and region-of-interest information as a result of the search are held in the computer 4. The examiner interprets that the prior art is capable of searching for patient information and the diagnosis information associated with the patient and display the results to the user.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Nishimura to Shirahata and Sato in order to store patient and diagnosis information and display the information when selected. One skilled in the art would have been motivated to modify Shirahata and Sato in this manner in order to reduce operational load. (Nishimura, ¶[0226])
Regarding Claim 13, the combination of Shirahata, Sato and Nishimura teaches the medical image processing device according to claim 12, wherein the diagnosis information includes at least one of user information, part information, procedure information, or lesion information (Shirahata, ¶[0020] the presenting means presents the existence of a lesion being identified by the lesion detecting means and displays it visually in color for the examiner.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663                     

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663